Citation Nr: 1442876	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and dysphagia, claimed as secondary to hepatitis C and/or treatment therefor.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2006 and in January 2007 that, in pertinent part, denied service connection for gastroesophageal reflux disease.  The Veteran timely appealed.

In August 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  

In an August 2009 memorandum, the RO indicated that the Veteran had filed a claim for service connection for posttraumatic stress disorder (PTSD) and that his stressors were corroborated by credible supporting evidence that the Veteran was exposed to reported rocket attacks in Vietnam during service.  The issue(s) of service connection for PTSD does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue of service connection for PTSD is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In March 2014, the case was remanded to the RO via the Appeals Management Center (AMC) for additional development of the record.

The RO originally adjudicated the Veteran's claim as entitlement to service connection for GERD in the October 2006 and January 2007 rating decisions.  The Veteran maintains that the GERD is secondary to his service-connected hepatitis C.  Private medical records from a gastroenterologist, however, revealed additional diagnoses of possible dysphagia, esophageal ulcer with grade C esophagitis and esophageal stricture.  See private records from Gastroenterology Consultants dated from January 2006 to July 2006.  VA records from 2011 also reveal nausea and diarrhea associated with hepatitis C therapy.  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed gastrointestinal disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Unfortunately, the VA opinion obtained on remand is inadequate, and the appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for gastroesophageal reflux disease, and has asserted that the claimed disability is part and parcel of, or is secondary to his service-connected hepatitis C.  In August 2009, the Veteran testified that the timeframe for his developing gastroesophageal reflux disease was the same as when he started treatment for hepatitis C-i.e., in the early-to-mid 2000's.  He testified that he had problems swallowing, first with apples and then with a pulled-pork sandwich; and related that doctors had indicated that his swallowing difficulties were correlated with the hepatitis C.  The Veteran also testified that he did not have problems swallowing in active service.

Private treatment records show that the Veteran was found to have abnormal liver enzymes in 2005, and was diagnosed with hepatitis C in December 2005.  An ultrasound of the abdomen at that time showed unremarkable findings.  The Veteran then began taking a combination therapy pegylated interferon and ribavin for several weeks.  Complaints of dysphagia followed, and records show assessments of grade C esophagitis and esophageal stricture in March 2006.  The Veteran was seen for worsening dysphagia in March 2006 and he noted an increased belching at that time.

The report of a November 2009 VA examination includes diagnoses of gastroesophageal reflux disease and esophageal stricture secondary to chronic acid reflux.  Following examination, the VA examiner opined that it is less likely than not that the Veteran's gastroesophageal reflux disease is related to the hepatitis C; and reasoned that there is neither current medical information nor research that supports the notion that persons with hepatitis C develop esophageal stricture and gastroesophageal reflux disease more than the general population without hepatitis C.

Records obtained from the Iowa City VA Medical Center show that the Veteran complained of nausea and diarrhea in October 2011.  At another October 2011 appointment the Veteran reported continuing stomach bloating and increased belching.  He was taking Boceprevir in the morning and there was some question as to whether the Veteran was having medication side effects.  His hepatitis medication therapy also included Peginterfer and Ribavirin.  Frequent heartburn was added to his other gastrointestinal symptoms of nausea and diarrhea.  In November 2011, the Veteran considered ending treatment because he was so nauseated.

In May 2014, the same VA examiner who conducted the November 2009 examination was asked to provide an addendum opinion addressing the issue of secondary service connection.  The examiner did not examine the Veteran at that time.  The examiner opined that (1) it is less likely as not that the Veteran's current claimed condition of GERD is related to injury/illness incurred while on active duty military service; and, (2) that it is less likely as not that the Veteran's current claimed condition of GERD was permanently aggravated by the Veteran's service-connected condition of hepatitis C and/or the medications used to treat the hepatitis C.  The examiner's rationale was that the diagnosis of GERD in this Veteran was found to be related to stricture of the esophagus requiring bougie dilation and esophageal stricture can arise from many factors but typically comes from low level acid reflux and repeated spasms of the esophageal muscularis mucosae.  Regarding aggravation, the examiner reasoned that the Veteran essentially did not report GERD when he listed his primary adverse reactions during his interferon therapy at the time of the 2009 VA examination.  Also, the examiner noted that the most common gastrointestinal side effects from interferon are anorexia, diarrhea, nausea, vomiting and stool changes.  

The above opinion is not adequate because it does not answer the question as to whether the Veteran's hepatitis C or medications taken for this disability make his GERD and any other related symptoms worse.  The examiner did not take into account the Veteran's other reported symptoms of dysphagia, nausea, and diarrhea as noted above.  Furthermore, the examiner essentially determined that the Veteran's GERD was not a symptom of his hepatitis C or medications taken therefor because it was not listed in medical sources as being a "common" side effect and it was not reported at the November 2009 examination.  

The fact that GERD may not be a common side effect of Interferon therapy does not mean that it could not be a side effect for this particular Veteran.  The examiner stated that the record was reviewed, including the private records, yet the examiner did not consider the private gastrointestinal consultant records from 2006 which provide a basis to find that there may be some relationship between the Veteran's GERD and his hepatitis C.  It also does not appear that the examiner considered the VA medical records from 2011 which show that the Veteran underwent additional therapy which produced nausea, diarrhea, increased belching and heartburn as noted above.  In essence, the examiner did not adequately answer the question of aggravation.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinions only consider a causal relationship between GERD and hepatitis, and do not consider whether the Veteran's GERD is made worse, regardless of its etiology, from the hepatitis C or the medications taken therefor.  Moreover, the totality of the evidence must be considered, and it shows that the Veteran does suffer from side effects as a result of the hepatitis, at least during a portion of the period covered by this claim.  See McClain v. Nicholson, 21 Vet. App. (2007).  

Moreover, no consideration was given to whether the claimed gastrointestinal disorder(s) are aggravated (permanently worsened) by service-connected disability, regardless of whether the GERD and/or other gastrointestinal symptoms are causally related to the hepatitis C.  As such, the medical opinions are inadequate.

Furthermore, the Veteran submitted an authorization and consent to release information to VA in May 2014, identifying private treatment records from Gastrointestinal Associates from January to June 2005 and from 2007 to the present.  These records have not yet been obtained and are potentially relevant to the claim.  The Board's March 2014 remand specifically instructed the RO to obtain any private treatment records identified by the Veteran as pertinent to his claim.  The Veteran provided the authorization, but the RO did not associate the private treatment records with the electronic record.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record VA treatment records dated from March 2012 to the present from the VAMC in Iowa City and Omaha.

2.  If the Veteran's May 2014 authorization to obtain private records has expired, obtain another authorization from the Veteran to obtain his private medical records from Gastrointestinal Associates from January to June 2005 and from 2007 to the present.  Associate any additional records received with the Veteran's electronic record.  

3.  After completion of the above directives, schedule the Veteran for appropriate VA examination(s) by an appropriate physician who can effectively determine the current nature and likely etiology of the Veteran's current gastrointestinal disability(ies), including but not limited to, GERD, esophageal stricture (dysphagia), nausea and diarrhea.  This should include a discussion of whether the Veteran's GERD or other gastrointestinal disorders are made permanently worse as a result of the service-connected hepatitis C.  The electronic record, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must elicit from the Veteran and record a full clinical history referable to the GERD and other gastrointestinal symptoms.  The examiner must review the other health records in the file, to specifically include the private gastrointestinal consultant records from 2006 which provide a basis to find that there may be some relationship between the Veteran's GERD and his hepatitis C and the VA medical records from 2011 which show that the Veteran underwent additional therapy which produced nausea, diarrhea, increased belching and heartburn.  Any indicated tests should be accomplished.  

The examiner is asked to opine as to the following:

a.  whether the Veteran's GERD and/or other gastrointestinal symptoms are at least as likely as not side effects of the Veteran's hepatitis C and/or the treatment therefor.  

b.  whether it is at least as likely as not that any of the Veteran's gastrointestinal disorder, including, but not limited to GERD, esophageal stricture, and nausea, were caused by the service-connected hepatitis C or the medication therapy therefor.  

c.  whether it is at least as likely as not that any of the Veteran's gastrointestinal disorders as listed above are aggravated (made permanently worse) by the service-connected hepatitis C.  By aggravation, it is meant that there is a permanent worsening beyond the natural progression of the non-service-connected disability due to the service-connected disability.

d.  whether it is possible to separate the symptoms associated with the Veteran's hepatitis C side effects, including the side effects from treatment from any other diagnosed gastrointestinal disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



